IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0186
                            Filed December 10, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AMBER SKYE KELLEY,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Lee (South) County, Mary Ann

Brown, Judge.



      Amber Kelley appeals the district court’s sentence. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant Attorney

General, and Michael P. Short, County Attorney, for appellee.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                        2



BOWER, J.

      Amber Kelley appeals the district court’s sentence. Kelley claims the court

abused its discretion when it refused to consider granting Kelley a deferred

judgment based on a “personal fixed policy.” She also claims the court abused

its discretion by imposing consecutive sentences and substantial fines based

solely on the nature of the offenses, and by requiring Kelley to pay $30,685 in

costs, fines, surcharges, and restitution during the term of her probation. Kelley

requests her sentences be vacated and her case be remanded for a new

sentencing hearing. We find the court did not abuse its discretion and affirm

Kelley’s sentence.

I.    BACKGROUND FACTS AND PROCEEDINGS

      In May 2013, members of the Lee County Narcotics Task Force began

working with a confidential informant to purchase marijuana from an individual

named Clifton Fields. Amber Kelley accompanied Clifton Fields during the first

transaction with the informant. Field’s took the informant’s money and Kelley

delivered the marijuana totaling 458.1 grams. In two subsequent transactions,

Kelley sold an additional 331 grams to the informant.

      On June 14, 2013, a search warrant was issued for Kelley’s home and

business. After arresting Kelley and conducting a search of her home, the police

found an additional 2662.2 grams of marijuana and another 1444.7 grams of a

mixture of marijuana and non-marijuana.       The police also found packaging

materials.
                                         3



       On June 25, 2013, the State filed a thirteen-count trial information

accusing Amber Kelley of: three counts of delivering less than fifty kilograms of

marijuana, four counts of tax stamp violations, three counts of money laundering,

one count of possession of less than fifty kilograms of marijuana with intent to

deliver, one count of ongoing criminal conduct, and one count of keeping a drug

house. Kelley and the State reached a plea agreement that Kelley would plead

guilty to three counts of delivery of less than fifty kilograms of marijuana and one

count of possession with intent to deliver less than fifty kilograms of marijuana.

She would pay restitution on the three counts of delivering marijuana, and the

State agreed to dismiss the remaining counts.          There was no sentencing

agreement.

       A presentence investigation report (PSI) was completed.            The PSI

recommended Kelley be granted a suspended sentence and placed on

probation. The PSI cited the fact Kelley had family ties in the area, a stable

residence, good health, and self-employment.         The State recommended a

suspended sentence, but did not argue the suspended sentences should run

consecutively or recommend the amount of any fines.              Kelley’s attorney

requested a deferred judgment claiming Kelley was not the only person involved

in the crime, she had been used by the other person involved, and a felony

conviction on her record would impact her future employment prospects.

       When imposing the sentence the district court stated:

             [B]ut what I found of significance included the fact that you’re
       25 years old, that you report being self-employed with A.K. Car
       Rentals since January of 2013. You also had a clothing store in
       2010 and one of your letters of reference indicates that you may
                                         4



      have another job now. In 2008, you worked for the city government
      in New York City. You completed the tenth grade, have a GED in
      2008, apparently do have this hospitality certificate that your
      attorney talked about. Currently, you’re receiving food stamps.
      You have a 6-year-old child who lives with you. You moved to
      Keokuk with your parents in 1991.
              You’ve denied an alcohol or drug problem, say that you’ve
      never used illegal drugs. You did complete ADDS outpatient
      treatment. Your only prior criminal record of any significance is a
      theft adjudication as a juvenile, which I normally would not even
      take into consideration.
              You’re not eligible for a deferred judgment in my mind given
      the circumstance of this crime. This is a serious crime. A person
      that’s involved with 8 pounds of marijuana, delivering it, selling it
      and helping someone else do it, even if you’re not the major
      character, is the type of crime that deserves to be on a person’s
      criminal record. A person should not be able to commit that kind of
      crime and tell society I was never convicted of a criminal offense.
              So I’m sitting here wondering whether to send you to prison
      or to give you a suspended sentence. Court Services recommends
      a suspended sentence and the County Attorney also recommends
      a suspended sentence. I’m not a hundred percent convinced that a
      suspended sentence will do enough to be a deterrent effect for you
      and other people in similar situations.
              You know, there’s a great debate right now about the
      dangers of marijuana versus the dangers of alcohol and whether
      one’s worse than the other. But someone who is selling or involved
      in having available 8 pounds of marijuana for sale isn’t in that
      discussion, that’s a totally separate kind of individual, and you’re
      just as responsible by driving that car and facilitating it as the fellow
      who may have brought the marijuana to your house. And I had
      planned to send you to prison today but given the fact that the
      County Attorney’s recommending a suspended sentence, I guess I
      will not send you to prison but will grant a suspended sentence in
      this case. I do think that all four of those sentences should run one
      after another then, meaning that if you violate your probation,
      you’re going to face 20 years in prison because there needs to be
      some motivation for you to comply with your terms of probation.
      Given the fact that this was a for-profit activity, I think that that
      motivation needs to be great and I also am going to impose a
      substantial fine in this matter because this clearly was a for-profit
      activity.

      The court initially imposed consecutive five-year indeterminate terms of

imprisonment, but suspended the sentences and placed Kelley on probation for
                                         5



five years. The court imposed a total of $220 in costs, $20,000 in fines, $7540 in

surcharges, and $2925 in restitution, for a total of $30,685. The court ordered

prompt payment of the fines as a term of Kelley’s probation.

       Kelley now appeals from the district court’s sentence.

II.    STANDARD OF REVIEW

       We review sentencing decisions for correction of errors at law. State v.

Valin, 724 N.W.2d 440, 444 (Iowa 2006). A district court’s sentencing decision to

impose a sentence within the statutory limits is cloaked with a strong

presumption in its favor and will only be overturned for an abuse of discretion or

defect in the sentencing procedure, such as considering impermissible factors.

State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000).           When a defendant

challenges the conditions of probation, “‘[i]t has long been a well-settled rule that

trial courts have a broad discretion in probation matters which will be interfered

with only upon a finding of abuse of that discretion.’” Valin, 724 N.W.2d at 444

(citation omitted).

III.   ANALYSIS

       Kelley claims the court failed to exercise its discretion in refusing to grant

a deferred judgment, and abused its discretion in imposing consecutive

sentences and requiring her to pay $30,685 in costs, fines, surcharges, and

restitution. The district court, and we on review, are to consider all relevant

matters including “the nature of the offense, the attending circumstances,

defendant’s age, character and propensities and chances of his reform. The

courts owe a duty to the public as much as to the defendant in determining a
                                         6



proper sentence. The punishment should fit both the crime and the individual.”

State v. Hildebrand, 280 N.W.2d 393, 396 (Iowa 1979) (citing State v. Cupples,

152 N.W.2d 277, 280 (Iowa 1967)). “[R]ehabilitation and community protection

are foremost concerns in the determination. Factors to be considered are the

traditional factors that surround the nature of the offense and the characteristics

of the individual.” State v. Wright, 340 N.W.2d 590, 592 (Iowa 1983).

       The court’s sentencing colloquy clearly evidences it considered all the

determinations listed by our supreme court in Hildebrand, and did not rely on a

“personal fixed policy,” or rely solely on the nature of the offense in making the

sentencing determinations. Although the sentencing court stated, “[y]ou’re not

eligible for a deferred judgment in my mind, given the circumstances of the

crime,” which might suggest a “personal fixed policy” if stated in isolation, we

note the court could have used a better phrase to get the point across. However,

we find that read in context of the colloquy there is no “personal fixed policy”

shown in this case. Relatedly, the court’s decision to impose over $30,000 in

costs, fines, surcharges, and restitution as part of Kelley’s probation was not an

abuse of discretion. The court’s colloquy shows it was aware of Kelley’s financial

situation when it imposed the sum, but it also considered her age, employment,

the nature of the offense, the amount of drugs in Kelley’s possession, the

deterrent effect of the probation, the danger of marijuana on the public, and the

fact it was a “for profit activity” since she only intended to sell the drugs. For

these reasons, we find the district court did not abuse its discretion in refusing to

order a deferred judgment, nor abuse its discretion in ordering consecutive
                                     7



sentences and $30,685 in costs, fines, surcharges, and restitution as part of

Kelley’s probation.

      AFFIRMED.